IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40669
                           Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ANDREW JACKSON,

                                          Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:99-CR-104-1
                          --------------------
                              May 16, 2001

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Andrew Jackson (“Jackson”) was convicted of assaulting an

inmate resulting in serious bodily injury, in violation of 18

U.S.C. § 113(a)(6).    He argues that insufficient evidence existed

to support his conviction because the Government failed to prove

beyond a reasonable doubt that he did not act in self-defense.

He also argues that the district court erred by excusing a juror

for cause.

     This court has reviewed the record and the briefs of the

parties.   It concludes that sufficient evidence existed to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40669
                                -2-

support Jackson’s conviction.    See United States v. Garcia, 995

F.2d 556, 561 (5th Cir. 1993).   It also concludes that the

district court did not abuse its discretion by excusing the juror

for cause.   See United States v. Gonzalez-Balderas, 11 F.3d 1218,

1222 (5th Cir. 1994).   The judgment of the district court is

AFFIRMED.